388 U.S. 465 (1967)
HEMPHILL
v.
ILLINOIS.
No. 1342, Misc.
Supreme Court of United States.
Decided June 12, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ILLINOIS.
Petitioner pro se.
William G. Clark, Attorney General of Illinois, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Illinois with instructions to appoint counsel and hear the appeal. Milani v. Illinois, 386 U.S. 12.